Indicted for the murder of Thurston Bobbitt, appellant was convicted, the jury fixing his punishment at confinement in the penitentiary for seventeen years.
Appellant owned a farm upon which there was located besides his dwelling a tenant house, which up to a few days before the homicide was occupied by appellant's son, D.H. Stanley, and his family. Forrest Owens owned an adjoining farm and kept a store, which was situated about 300 yards south from appellant's tenant house. The deceased for some two months prior to the homicide lived in a covered wagon which stood near Owens' premises. There was evidence that on three several occasions deceased had approached appellant upon the subject of occupying his tenant house as soon as appellant's son, D.H. Stanley, should vacate it. Appellant on each occasion had declined to give *Page 34 
deceased permission to occupy his house. A few days before the house was vacated deceased stated to Dale, a witness, that he had tried to rent the tenant house two or three times from Mr. Stanley; that Stanley would not let him have it but that he (deceased) was going to move in the house as soon as Dave Stanley moved out, and that it would take six months to get him out by law, and added: "I have got a $25 instrument there, and he can not put me out by himself." At the time deceased made this statement he pointed to a box sixteen or eighteen inches square which he had in his possession. Appellant was informed of this conversation about a week before the homicide. Early in the afternoon of the day before the homicide deceased moved his wagon from the Owens' premises to an open space on appellant's land in front of the tenant house. Appellant saw the wagon there on the same afternoon and learned from Owens that it was deceased's wagon. There was testimony that appellant had been informed that Mrs. Owens had said that the deceased had tried to get her children to steal for him.
On the morning following the removal of deceased's wagon to appellant's premises the homicide took place. The only eyewitnesses were the appellant and the wife of the deceased.
Mrs. Bobbitt testified that she and her husband were in the wagon and saw appellant coming across the field from the direction of the house in which a negro by the name of Jim Mitchell lived. "When he got up to the wagon he just spoke to us like he had been doing. When he spoke to us my husband and I were getting out of the wagon, and when I got out he spoke to me. He stopped about midways of the wagon from the front to the back end. The first thing that was said was just `Good morning.' I do not remember who spoke first, but. Mr. Stanley just said, `Good morning, Mr. Bobbitt; good morning, Mrs. Bobbitt,' and we just said, `Good morning, Mr. Stanley,' at the time my husband was getting out of the wagon. When my husband got out he put his hands in his front pants pocket. I don't know that I could say exactly the first thing that was said either by my husband or Mr. Stanley after my husband got out of the wagon, but Mr. Stanley said that he did not want nobody around that would steal. My husband told him that he did not steal. He said that was not the way he was making his living — stealing. He said he worked for his money and bought what he wanted. He said he just moved up there on account of Forrest Owens wouldn't let him stay; that Jim Mitchell had promised him a team to move down to another house next morning; that it was raining, and he couldn't go any further. Mr. Stanley said that Forrest Owens' boy had been stealing money and things out of the store and giving it to my husband. My husband said he did not do it. He said he had never seen nothing that had been got out of the store and no money neither. Mr. Stanley said that Rice Owens told Dave Stanley that he had been stealing money and giving it to Thurston. When Mr. Stanley said that my husband replied that he never give him no money. Mr. Stanley said: `Do you say that my boy lied?' or *Page 35 
`Don't you say that my boy lied,' and at that time he shot. When Mr. Stanley said, `Don't you say my boy lied,' my husband did not make any reply to that. He never said nothing else, only when Mr. Stanley said, `Don't you say that my boy lied,' he said: `I didn't say your boy lied. I said that Forrest's boy done the lying,' and then the killing took place. During all this conversation my husband's hands were in his pockets; both of his hands were in his front pockets. At the time Mr. Stanley shot, my husband's hands were in his pockets, and he never made a move to take them out."
There was testimony that the deceased had a pocketknife but no other arms.
Appellant testified that he was in the habit of carrying his gun loaded with No. 4 shot; that he took it with him to work during the fall of the year to shoot birds and rabbits; that on the morning of the homicide he started to Jim Mitchell's house about a business transaction, taking his gun with him to hunt on the way; that finding that Mitchell had gone to Tyler and observing the wagon still in front of his tenant house and having some fodder and feed stuff, peas, on the premises and some collards in the garden he concluded to go and see what was going on. He said: "When I got up in front, I just said, `Good morning, Mr. Bobbitt, Mrs. Bobbitt.' They were in the wagon, and I spoke as I went around the end of the tongue. I passed on the right hand side between the wagon and my wire fence, and when we spoke I just said: `Well, it looks like, Mr. Bobbitt, you intrude on me anyhow.' He gave me no answer, and I made a few steps towards the front gate of my yard and toward the back end of the wagon. As I got about to the hind wheel he got out of the wagon, and hit his feet against something — caused me to turn. He was coming right back of me, and when I turned he stopped, some seven or eight feet from me." (Appellant indicated that he was carrying his gun with the muzzle down on account of the rain.) "I said: `Mr. Bobbitt, I will give you my whys that I don't want to be bothered. It may be a lie or it may be the truth, but Mrs. Owens told my wife that you and your wife put her children up to stealing from them, and I don't care about being bothered with any such beings,' and I reckon it made him mad. He run his hand down in his pocket, and I could see he looked awful vengeousness, and when he done that he started with his hand sort of worked up, and he just said: `You are a God damned lying son-of-a-bitch,' and he run his hand in like he was going to come out with a weapon in his hand. I thought he was going to shoot me or cut me to pieces. I thought about the $25 instrument. I didn't know, so I just throwed myself like I showed you a while ago, just throwed my gun. I thought about it all together — I didn't know what he had — and fired. Mrs. Bobbitt was in the wagon, had not gotten out at the time when I fired."
The court submitted the issues of manslaughter and self-defense as well as murder and also submitted the issue of provoking the difficulty, and of the latter complaint is made by proper and timely exceptions *Page 36 
upon the ground that the evidence failed to raise that issue. The fourteenth paragraph of the court's charge followed that submitting the issue of provoking the difficulty, and we quote it, as follows:
"But you are further instructed that no assault or homicide is justified by any merely verbal provocation; and so in this case if you find from the evidence beyond a reasonable doubt that the defendant shot and killed deceased merely because of verbal provocation given to him by the deceased, if any you find there was, then if such killing was upon the malice aforethought of the defendant, he would be guilty of murder, and if such killing was committed by defendant under the immediate influence of sudden passion arising from an adequate cause rendering his mind incapable of cool reflection, as hereinbefore explained, he would be guilty of manslaughter."
Objection to the paragraph quoted was also properly made, and the appellant requested, and the court refused, the following special charge:
"The court instructs you that, if on the occasion of the killing the defendant apprehended that the deceased might move into his vacant house, the defendant had the right to pass the front of deceased's wagon, and carry his gun, and go upon his premises where the killing occurred to ascertain whether the deceased had moved into said vacant house or seemed about to do so, and the mere fact that he did so, if you believe from the evidence that he did, would not impair or affect his right of self-defense as against the deceased."
The issue of provoking the difficulty was raised. Having qualified the appellant's right to act in self-defense, we think the court was in error in failing to inform the jury as to the law with reference to appellant's right to arm himself, particularly in view of the fact that appellant had undertaken to explain the possession of his gun at the time of the homicide, and we think that this would have been accomplished by reading to the jury appellant's special charge quoted above, and that its refusal was error, requiring the reversal of the case.
It is said in Fox's case, 71 Tex.Crim. Rep., 158 S.W. Rep., 1141, that when the issue of self-defense is raised and the court in submitting it restricts it by submitting the issue of provoking the difficulty, the law of this State undoubtedly requires the court to also inform the jury that appellant's arming himself and seeking the deceased for the purpose of explanation will not deprive him of his right of self-defense. The same rule is applied in Mason's case, 79 Tex. Crim. 169, 183 S.W. Rep., 1153, and in Shannon's case, 35 Tex. Crim. 2; Melton's case, 47 Tex.Crim. Rep.. The cases are numerous in this State holding that such a charge is required where the issue of self-defense is raised and is limited by a charge on provoking the difficulty. Branch's Crim. Law, sec. 466, and cases cited; Branch's Ann. P.C., p. 1091, and cases cited.
The fourteenth paragraph of the charge, quoted above, further limits appellant's right of self-defense. It singles out the verbal provocation, ignoring the testimony showing a hostile demonstration accompanying *Page 37 
the words of deceased (Craiger v. State, 48 Tex. Crim. 500), and is further defective in the particular that it fails to submit the converse of the proposition contained in it, viz., appellant's right to shoot if the deceased did threatening acts as well as using provoking words indicating that he was in danger of death or serious bodily harm. Lundy v. State, 59 Tex. Crim. 131. It is not attacked upon this ground, but it should not be given in the form quoted on another trial.
Complaint is made of the action of the court in permitting the witness Dale, over appellant's objection, to testify on the witness stand to his interpretation of the language used by deceased and quoted hereinabove, wherein he referred to a $25 instrument. Dale testified that he inferred from the statements of the deceased that he meant to put up as a pawn the instrument contained in the box. The statement made by the deceased was communicated to appellant without information as to the inference that Dale drew from it. Appellant testifies that this information was in his mind at the time of the homicide in connection with the demonstration which he claimed that the deceased made. We think this testimony was inadmissible and probably harmful to the appellant. Branch's Ann. P.C., pp. 1080-1081; Green v. State,49 Tex. Crim. 238, 90 S.W. Rep., 1115; Martin v. State,42 Tex. Crim. 144, 58 S.W. Rep., 112.
While we can not say that the admission of the evidence that appellant's witness Owens had failed to attend his wife's funeral was of sufficient importance to require a reversal of the case, it should, on another trial, be excluded.
The assignment relating to the application for a continuance refers to matters which will not arise on another trial. The other assignments have been considered but do not present reversible error.
For the reasons hereinabove indicated, the judgment of the lower court is reversed and the cause remanded.
Reversed and remanded.